Citation Nr: 0948412	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 
2003, for the grant of service connection for hypertension.

2.  Entitlement to an effective date earlier than July 10, 
2003, for the grant of service connection for 
glomerulonephritis.

3.  Entitlement to an effective date earlier than July 10, 
2003, for the grant of service connection for coronary 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from May 1990 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified at a Board 
hearing held at the RO in September 2009.

Although the Veteran was issued a statement of the case in 
March 2006 which addressed service connection for lung 
disability, on his May 2006 substantive appeal, he limited 
his appeal to the issues listed on the title page of this 
action, and specifically indicated that he withdrew his claim 
as to the lung issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends that he should be awarded a date some 
time in 1991 for the grant of service connection for the 
disorders at issue.  He was discharged from service in May 
1992, and first submitted a claim for VA benefits on July 10, 
2003.

During the course of the service connection claims, VA 
treatment records from the West Los Angeles VA Medical Center 
(VAMC) were obtained for the period beginning May 1999.  
Those records document treatment for hypertension during 
1999, but do not record any statements by the Veteran 
suggesting an intention to file a claim with VA for that 
disorder.

At his September 2009 hearing, the Veteran testified that he 
did not seek treatment for the disorders at issue until 1998.  
He indicated that he was treated in 1998 and 1999 at the West 
Los Angeles VAMC for his hypertension.

As indicated above, the only records on file from the West 
Los Angeles VAMC are dated from May 1999; there are no 
records on file from that facility for 1998.  The Board notes 
that although merely seeking treatment for a disorder at a VA 
medical facility is not the same as making a claim for 
compensation benefits from VA for that disorder or disorders, 
see Dunson v. Brown, 4 Vet. App. 327, 330 (1993), given that 
the West Los Angeles VAMC records for 1998 potentially could 
record a stated intention by the Veteran to file a claim for 
the disorders at issue, the Board finds that the records for 
1998 should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain treatment 
records for the Veteran from the West Los 
Angeles VAMC for the period from January 
1998 to July 2003. 

2.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).





_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


